DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR  1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR  1.114. Applicant’s submission filed on 2/22/21 has been entered.

Response to Amendment
The amendment is supported by the original claims 
The previous allowance has been maintained.

		
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-10, 14-15, 17-18, 20-22 and 24-26 is(are) allowable over the closest prior art: Funashima et al. (WO2016088354, listed on IDS).
As to claims 1-3, 6, 9-10, 14, and 26, Funashima (claims, abs., examples, 0054) discloses compounds and formulations comprising thereof that meet the claimed ones (formula 92-119), e.g.:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
However, Funashima fails to teach the claimed structure requires the specific position of double bond as pointed with an arrow:

    PNG
    media_image2.png
    244
    363
    media_image2.png
    Greyscale

Therefore, claims 1-10, 14-15, 17-18, 20-22 and 24-26 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/SHANE FANG/Primary Examiner, Art Unit 1766